

	

		II

		109th CONGRESS

		2d Session

		S. 2436

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Nelson of Florida

			 (for himself and Mr. Menendez) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish an Office of Consumer Advocacy and Outreach

		  within the Federal Trade Commission to protect consumers from certain unfair or

		  deceptive acts or practices, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Trade Commission Consumer

			 Advocacy Act.

		2.Establishment of

			 the Office of Consumer Advocacy and OutreachThere is established within the Federal

			 Trade Commission an Office of Consumer Advocacy and Outreach.

		3.Purpose of the

			 Office of Consumer Advocacy and OutreachThe purpose of the Office of Consumer

			 Advocacy and Outreach is to protect minority consumers, disabled consumers, and

			 other targeted consumers from unfair or deceptive acts or practices that

			 violate section 5 of the Federal Trade

			 Commission Act (15 U.S.C. 45).

		4.Responsibilities

			 of the Office of Consumer Advocacy and OutreachThe head of the Office of Consumer Advocacy

			 and Outreach shall—

			(1)assist law

			 enforcement personnel in—

				(A)investigating

			 unfair or deceptive acts or practices that violate section 5 of the

			 Federal Trade Commission Act (15

			 U.S.C. 45) and that affect minority, disabled, or other targeted consumers;

			 and

				(B)increasing the

			 amount of information available about such acts or practices through the

			 Consumer Sentinel database system or an equivalent database system;

				(2)provide

			 consumers, including minority, disabled, or other targeted consumers,

			 information regarding detecting unfair or deceptive acts or practices;

			(3)administer a

			 program that permits individuals to anonymously report information regarding an

			 unfair or deceptive act or practice that affects minority, disabled, or other

			 targeted consumers;

			(4)carry out a

			 program to provide a monetary reward to an individual who reports an unfair or

			 deceptive act or practice that affects minority, disabled, or other targeted

			 consumers if such report results in the Federal Trade Commission obtaining a

			 civil penalty from a person liable for such act or practice; and

			(5)carry out a

			 public awareness campaign in Spanish to inform Spanish-speaking consumers about

			 the services provided by the Office and the award program described in

			 paragraph (4).

			

